Citation Nr: 1335964	
Decision Date: 11/05/13    Archive Date: 11/13/13

DOCKET NO.  07-20 764A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for hallux valgus.

2.  Entitlement to service connection for a ventral hernia, to include as secondary to various service-connected and nonservice-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1968 to April 1970 and from January 1977 to January 1981.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, and a November 2006 rating decision from the RO in Louisville, Kentucky.

In July 2007, the Veteran testified at a personal hearing before a Decision Review Officer (DRO) at the Louisville RO.  A transcript of this hearing was prepared and associated with the claims file.

The issue was previously remanded by the Board in December 2010 and April 2013 for an additional VA opinion.  The VA opinion was obtained in June 2013, and a supplemental statement of the case was issued in August 2013. 

In the prior remands, the issue of entitlement to service connection for bilateral pes planus with hallux valgus was also on appeal.  In an August 2013 decision, the RO separated the two foot diagnoses and granted service connection for bilateral pes planus.  To date, the Veteran has not expressed disagreement with that decision.  The issue is therefore no longer on appeal.   

The issue of entitlement to service connection for a ventral hernia is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Hallux valgus was not manifest in service and is unrelated to service or service-connected disease.


CONCLUSION OF LAW

Hallux valgus was not incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.

A letter dated in November 2005 discussed the evidence necessary to support a claim of entitlement to service connection.  The evidence of record was discussed.  The Veteran was told that VA could help him obtain pertinent records.  An April 2006 letter addressed the status of the Veteran's claim.  He was asked to provide information pertaining to an identified treatment source.  In March 2006 the Veteran was advised of the manner in which VA determines disability ratings and effective dates.

The content of the notices provided to the Veteran fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.

The Board notes that service treatment records as well as VA and private treatment records are associated with the claims file.  Records from the Social Security Administration (SSA) have also been obtained.  With respect to the VA feet examinations and subsequent records review and opinion, the Board concludes that they are adequate for the purpose of deciding that claims; the physician who provided the January 2011 VA examination and June 2013 VA opinion reviewed the record and specifically pointed to evidence of record in support of his conclusions.  Moreover, the record included sufficient objective evidence to provide the physician with a complete illustration of the Veteran's foot disability. 

The Veteran has not identified any additional evidence or information which could be obtained to substantiate his claim.  The Board is also unaware of any such outstanding evidence or information.  For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Rules and Regulations

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303. To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  However, '[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.'  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002).

Factual Background 

Service treatment records (STRs), including June 1968, April 1970, and November 1976 examination reports are negative for complaints, findings, or diagnosis of hallux valgus.  STRs dated in August and October 1977, May 1978, and May 1979 included complaints of callouses.  

A June 1984 VA examination included a diagnosis of hallux valgus.  The Veteran complained of pain in both feet that has been present for most of his Army career.  He stated his boots seems aggravate it.  Physical examination showed bilateral hallux valgus deformity.  

A November 1995 VA examination also noted a diagnosis of bilateral hallux valgus deformity which can be classified as severe.  

In an SSA evaluation dated in July 2004, the examiner noted that the Veteran has bilateral foot pain (left worse than right) for the past 33 years, unassociated with prior trauma or injury.  He complained of severe skin cracking and multiple calluses on his feet.  The examiner also noted that the Veteran's prior medical history included surgery on his bilateral great toes.  

A July 2006 VA progress note indicated the Veteran has severe hallux valgus deformity. 

During a January 2011 VA examination, the examiner reviewed the claims file.  The Veteran denied any history of surgery for hospitalization on his feet; though, he did have his bilateral great toenails removed as treatment for fungus.  After a physical examination, the examiner noted that the Veteran's feet were anatomically normal.  There was hallux valgus bilaterally that measure 45 degrees in both feet.  X-ray testing also revealed bilateral severe hallux valgus.  The examiner determined there is nothing in the service treatment records to indicate that the Veteran was diagnosed with or treated for hallux valgus during military service.  The examiner found that the Veteran's bilateral hallux valgus was not caused by or a result of or permanently aggravated by service or otherwise related to any incident of service.  The examiner opined that the Veteran's hallux valgus more likely than not occurred after military service.  

In a June 2013 VA opinion, the VA examination added that the Veteran had excellent foot examinations that do not include any changes consistent with even early onset of his hallux valgus.  It is noticed that the Veteran had calluses on the feet during service, but foot calluses are not specific to the condition of hallux valgus and can indicate numerous conditions including poor sizing of footwear or even poor personal hygiene.  Therefore, the examiner opined that it is less likely as not that the Veteran's bilateral hallux valgus is caused or related to military service since it did not occur until several years following military discharge.  


Analysis

As noted, the issue on appeal was originally characterized as entitlement to service connection for bilateral pes planus with hallux valgus.  There was a report of record that the Veteran experienced pes planus prior to service, and the claim was remanded for medical clarification.  In an August 2013 decision, the RO separated the two foot diagnoses and granted service connection for bilateral pes planus.  In any event, there appears to be no evidence to suggest that the hallux valgus preexisted service, and certainly no evidence establishing clearly and unmistakably that such disability preexisted service as contemplated by 38 U.S.C.A. § 1111 (West 2002).  Therefore, with respect to hallux valgus, the Veteran is presumed sound at entry into both periods of service, and the Board will focus on whether service connection is warranted on a direct basis.

The evidence clearly shows that the Veteran has a current diagnosis of hallux valgus.  As such, the critical question is whether hallux valgus was incurred in service or caused by service.  Based on the evidence of record, the Board concludes that it was not.

Initially, the Board notes that the record includes no competent medical opinion establishing a nexus or medical relationship between the Veteran current hallux valgus disorders diagnosed post-service and events during the Veteran's active service and neither the Veteran nor his representative has presented, identified, or alluded to the existence of any such opinion.

To the contrary, the medical opinions in the claims file specifically state that the Veteran's hallux valgus was not incurred in or due to service.  The Board finds the January 2011 VA examination report and June 2013 VA addendum opinion of significant probative value.  The reports were based on a complete review of the claims file, including service treatment records, and the January 2011 physical examination.  Further, a complete and thorough rationale is provided for the opinion rendered.  As noted, the examiner considered the Veteran's complaints of calluses in service.  However, the examiner noted that calluses were not specific to hallux valgus and could indicate numerous conditions.  The VA examiner noted that there were contemporaneous foot examinations of record from that period, which did not indicate any changes consistent with an early onset of this disability.  Based on all the evidence, the examiner concluded that the Veteran's current hallux valgus was not incurred in or a result of any incident in military service.  The examiner's conclusion is fully explained and consistent with the evidence of record.  

The Board has considered the Veteran's reports that he experienced a continuity of foot problems since active service.  Certainly, the Veteran can attest to factual matters of which he has first-hand knowledge, such as subjective complaints of foot pain, and his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, he is not competent to render an opinion on a complex medical matter.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  While the Board has considered his reports as to symptoms during service and after service, it must be noted that the Veteran is currently service connected for pes planus and for skin disease of the foot.  Under these circumstances, where other symptoms and manifestations of foot disability have been acknowledged as being present during service, the Board finds that the question of whether hallux valgus was present in service or otherwise related to service to be a particularly complex medical question.  Thus, the Board ultimately places far more probative weight on the opinion of the January 2011VA examiner, a medical professional, who considered the Veteran's lay reports as to his foot problems and was able to differentiate the Veteran's service-connected disorders from his claimed hallux valgus.  Additionally, the examiner based his opinion on reports of a thorough physical examinations, reviewed the service treatment records, post-service medical records, and relied on medical principles in reaching his conclusion that it was less likely than not that the current hallux valgus was incurred in or caused by the Veteran's active service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that the Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise).

Absent reliable lay or medical evidence relating his claimed hallux valgus to service, the Board concludes that the claim of entitlement to service connection for hallux valgus must be denied.  The preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102 (2013).


ORDER

Entitlement to service connection for hallux valgus is denied.


REMAND

Unfortunately, a remand is required in regards to the Veteran's ventral hernia claim.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The Veteran was afforded a VA examination to address the etiology and severity of his hernia claim.  However, the Board is concerned that the opinion did not directly address the Veteran's specific contention, which was that he sustained a post-service lifting injury which was directly caused by his service-connected foot disability.  The Board finds an additional VA opinion is necessary to determine the nature and etiology of the Veteran's claimed hernia disorder as secondary to service connected foot disorders.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request the Veteran identify any outstanding VA and/or private treatment records relating to his hernia.  The RO/AMC should then obtain all outstanding and ongoing pertinent VA medical records.  All records and/or responses received should be associated with the claims file.

2.  The Veteran should be provided a new examination with respect to his claimed ventral hernia.  The claims folder, Virtual VA and a copy of this remand are to be made available to the examiner to review prior to the review.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  A complete history should be elicited from the Veteran as to the nature and circumstances surrounding the lifting injury he believed was caused by his service-connected disorders of the feet.

The examiner should express an opinion regarding where it is as least as likely as not that the Veteran developed a ventral hernia disorder due to a post-service lifting injury caused by his service connected disorders of the feet.

The examiner must provide a complete rationale for any opinion and conclusion reached, citing the objective medical findings leading to the provided conclusion.  If further testing or examination by other specialists is determined to be warranted in order to evaluate the conditions at issue, such testing or examination is to be accomplished prior to completion of the examination reports.

3.  The RO/AMC should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the reports of examination.  If the requested reports do not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the reports must be returned for corrective action.  38 C.F.R. § 4.2; see also Stegall v. West, 11 Vet. App. 268 (1998).

4.  Thereafter, the RO/AMC should readjudicate the claim that is now on appeal after taking any other development action that is deemed warranted.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


